Dibell, J.
(also dissenting).
I concur in the view of the Chief Justice that the widow took the fee by the will and that it is subject to the transfer tax. If there had been no will she would have taken a life estate by descent under G. S. 1913, § 7237, just as she would have taken a fee in one-third of the property not a homestead under G. S. 1913, § 7238. What she took by will is taxable *422just as what she took by inheritance was taxed in the Pettit case. The provisions of GL S. 1913, §§ 7397, 7398, providing for the setting aside of the homestead, are procedural. Therefore I dissent from the majority opinion.